                           Case 1:21-cv-00532-SAG Document 16-3 Filed 03/23/21 Page 1 of 2


     Exhibit 14

    United States District Court, District of Maryland
    Carrasco v. M&T Bank
    Case No.: 1:21-cv-00532




      Summary
      ▪ M&T Customer Profile, provided by Fernanda Sharlow, Assistant Branch Manager, Severna Park Branch
        located at 568 Ritchie Highway, Severna Park, MD 21146, on 3/23/2021 when plaintiff visited M&T
        branch office to extinguish the debt obligation in its entirety, tendered with cash payment in person.
      ▪ Observations include the blatantly inaccurate information reflected in M&T Bank’s customer relationship
        management database. For example, the phone number listed is 410-544-4138 which I repeatedly
        informed was an inactive phone number which had not been active in over 5 years. Plaintiff on multiple
        occasions notified M&T customer service and management level employees that this was not my phone
        number, but nonetheless this number still is reflected in their database which shows that they have no
        control over the recordkeeping functionalities which are critical to maintaining a well-functioning
        consumer credit business. This clear negligence and dereliction of duty leaves M&T willfully liable for
        violations of consumer credit statutes and makes clear that they do not maintain their internal data records
        to the required standard to remain in compliance with federal law.
          – Also observe that that the customer profile says that I have been a customer since 02/14/1998 which is
            patently absurd. I was born on 9/11/1996 so it is virtually impossible that I could be a customer since
            02/14/1998. Further support for the assertion that M&T does not have control of their internal records
            and violates laws which require furnishers to maintain auditable data to verify furnished information.
            M&T is utterly reckless in its violation of consumer rights.
      ▪ Witness:
          – Fernanda Sharlow, Assistant Branch Manager
            Phone Number: 410-647-8771
            Email: fsharlow@mtb.com
            NMLS #1547440




Official Evidence Filed by Plaintiff – Original copies are available for inspection upon request during trial or other pre-trial conferences.

Submitted: 3/23/2021
             Case 1:21-cv-00532-SAG Document 16-3 Filed 03/23/21 Page 2 of 2

C)    s, 611nd1 Syst,m (61•nthAdmm0082019 ,m] IITT-MXL9102XLV]                                                                                          •


                                                                          s~:.·-
  I

                                                           -- FS - · ,r-        .,r cu::me, .'T o.:!cct-
IP!                                                       1Lock W/ 5 JMulti Tran Loc.:ite ,I Locate
               Main Menu

                                                                      Customer Profile
                                              SHAWN G BRil:RU:Y                                                  02238 7341
                                              JUDITH A HOTT                                                      216700016
                                              BRYCE O CARRASCO                                                   219nl 723

Customer Name        IBRYCE O CARRASCO                                            DOB·          09/11/1996              SSN

                                                                                                           Home Phone                  410 544-4138
                     BRYCE O CARRASCO
                                                                                                           Business Phone
                                                                                                           Customer Smee               0V14/1998
                     100 E REDWOOD ST
                                                                                                           Relat,onship Mgr        XDD61
                     APT2013
                                                                                                           Employer                OPPENHIEMER
                     BALTIMORE                           MD                   21202-




                                                                                                Start ofOay
Sub-Product                                 Account#                               Rel Code     Balance                 Status                         Open Date
EZChoice Checkino                           9861166164                                 JTl               $1.16          Act ive                        03/29/2013
M&T Startf!r. Saving.s                      15001221047151                             UTH               $2.67          Dormant:                       04/06/2010

M & T Debit: Ca rd                          4258261905835697                           IND                              HO't- Card                     0 3 /29/2013
M & T Debi't- Card                          4258264519318811                           IND                              Closed                         08/26/2013         •




                                                                                                                                                      If .C.ancel

                  03/23/2021 11 : 00:39 AM        6325     11    03/23/2021            $0. 00    .....fTI O_PI                                                        0       0
